I wish to add briefly to the leading opinion somewhat, and trust that it will not be amiss or presumptuous to do so. I fully concur in the result of the opinion, and have also reread the cases of this State on the subject. "One attacked, without his fault, on his own premises, has the right, in establishing his plea of self-defense, to claim immunity from the law of retreat, which ordinarily is an essential element of that defense." If he is without fault in bringing on the fatal difficulty he does not have to retreat, if he is upon his own premises, in order to establish the plea of self-defense, if he is assaulted by another, and is not himself the aggressor, and if he successfully establishes the other elements of self-defense.
I am satisfied that under the law of this State the defendant was entitled to the above charge. He and the deceased may both be on his own premises respectively. Neither one was in his own dwelling nor within the curtilage. Neither would have the right to eject the other. The law of the domicile would not be applicable. The defendant, in my view of the law, even if he was a guest in another's home, could not invoke the law of the domicile and could not invoke the right to eject an intruder. But the defendant as a tenant on the farm was on his own premises under the law and does not have to retreat in order to invoke the right of self-defense, if he be without fault on his part.
Quoting further from the case of State v. Gordon, 128 S.C. 422, at page 427, 122 S.E., 501, 503: "But where one on his own premises, without fault on his part, is attacked by another, he is not bound to retreat because he may have no legal right to eject his assailant from the place where the assailant happens to be. Thus, in State v. Gibbs
[infra], where `both combatants were charged with being assailant, and each was on his own place,' the defendant was properly held entitled to the instruction that he was not bound to retreat if assaulted, but could stand his ground *Page 519 
and `meet such attacks even to killing his assailant.' Obviously, the defendant in that case had no right to eject his adversary from the adversary's own premises. The right to eject test was not applicable there and for the same reason it is not applicable here."
The law in regard to fellow employees or co-tenants, or land owners residing on his own farm and his employees or sharecroppers residing thereon, or while engaged in working thereon, makes them joint occupants of the premises, and each joint occupant, being equally entitled to possession, need not retreat when attacked without his own fault by the other joint occupant, while they are in the same building, where they work together, or even in the same club house, or upon the same farm or premises where both also reside and work. State v. Gibbs, 113 S.C. 256, 102 S.E., 333;State v. Marlowe, 120 S.C. 205, 112 S.E., 921; State v.Bowers, 122 S.C. 275, 115 S.E., 303; State v. Bradley,126 S.C. 528, 120 S.E., 240; State v. Gordon, 128 S.C. 422,122 S.E., 501; State v. Quick, 138 S.C. 147,135 S.E., 800.
In either view of the law it seems clear that the defendant is entitled to the benefit of the proposition of law as stated in the exception.